DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 9 is canceled. 
Claims 1-8 and 10-23 are currently pending.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 May 2020.
Claims 8, 10-14 and 21-23 are under examination herein.
Claims 8, 10-14 and 21-23 are rejected.

Response to Amendment
The amendment filed on 30 November 2021 has been entered.  Amendment of claim 8 is acknowledged.  

Priority
	The instant application claims the benefit of priority to JP2016-022099 filed on 8 February 2016. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 8 February 2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466; 6 August 2018 IDS Document; previously cited) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291; 6 August 2018 IDS Document; previously cited) as evidenced by Sigma (Sigma-Aldrich Product Information, Lysozyme L7651, 2021, Pg. 1-2; newly cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claim 8, Song teaches a chitosan-lysozyme conjugate with excellent emulsifying properties and bactericidal action (Song, Abstract, line 7) formed by a Maillard-type reaction (Song, Abstract, line 1).  Song further teaches the chitosan-lysozyme conjugate has greatly enhanced bactericidal action against Escherichia coli (Song, Abstract, line 5). 
	Concerning the claimed mass ratio of lysozyme/chitosan (60/40 to 40/60 or 1/0.67 to 1/1.5) of claim 8, Song discloses a molar ratio of protein to polysaccharide of 1:4 for HMC (high-molecular weight chitosan) and LMC (low-molecular weight chitosan) (Song Pg. 460, 2.2 Lysozyme-polysaccharide conjugation, lines 1-4). Low-molecular weight chitosan has a molecular weight of 3-30 kDa and high-molecular weight chitosan has a molecular weight of 400 kDa (Song Pg. 460, 2.1 Materials). As evidenced by Sigma, the molecular weight of lysozyme is 14.3 kDa (Sigma Pg. 1, Col. 1, ¶ 4 Molecular mass: 14,307 Da) and Song discloses an overlapping range of mass ratio of lysozyme/chitosan 1/0.839 (low-molecular weight chitosan 3 kDa; 14.3 kDa/(4*3 kDa)) to 1/112 (high-molecular weight chitosan 400 kDa; 14.3 kDa/(4*400 kDa)). 
Regarding claims 10, 11, and 13, Song teaches a concentration 50 µg/ml (5%) of chitosan-lysozyme conjugate effective in inhibiting the growth of bacterium cells (Song p. 463, left column, 3.4 Bactericidal activity of lysosome-polysaccharide conjugates).  
claims 12 and 14, Song teaches 50 µg/ml (5%) of chitosan-lysozyme conjugate against E. coli for 30 minutes (Song p. 460, 2.6 Measurement of antibacterial activity to E. coil, lines 1-7). 
Song does not teach applying the chitosan-lysozyme conjugate to an infectious microbe that causes respiratory diseases, wherein the microbe is methicillin resistant Staphylococcus aureus or Pseudomonas aeruginosa, or suppressing production of the microbe past 24 hours in claim 8; bactericidal action of the conjugate against MRSA in claim 10; wherein a concentration of the complex is 0.01-0.2% by mass in claim 11; wherein the concentration of the complex is 0.2% by mass, and application lasts 6 hours or more recited in claim 12; wherein the infectious microbe is Pseudomonas aeruginosa in claim 13; or the concentration of the complex is 0.2% to 0.5% by weight, and application lasts 6 hours or more in claim 14. 
With respect to claims 8, 10, 11, 12, 13, and 14, Wang discloses a composite of chitosan and lysozyme has a better bactericidal rate (compared to chitosan or lysozyme alone) (Wang Abstract, lines 7-8).  Wang discloses testing this composition against Staphylococcus aureus (S. aureus), Escherichia coli (E.coli), Pseudomonas aeruginosa (P. aeruginosa) and Candida albicans (M. albicans) (Wang Abstract; as evidenced by Instant Specification ¶ 3: Nontuberculous mycobacteria such as MRSA, Pseudomonas aeruginosa, and pulmonary MAC (Mycobacterium avium complex) are infectious microbes which cause respiratory infectious diseases). Wang also discloses the composite solution has 2 g/L (0.2%) chitosan and 10 g/L (1%) lysozyme has significantly better bactericidal activities against S. aureus and P. aeruginosa than the solutions of chitosan and lysozyme alone (Wang p. 288, right column, ¶ 2; Table 6).
Pertaining to claims 11 and 13, Wang also discloses the bactericidal activities of chitosan against Staphylococcus aureus and Pseudomonas aeruginosa are better than those against Escherichia coli and Candida albicans (Wang p. 287, right column, 2.2 Minimum bactericidal concentration of chitosan, lines 5-8). Table 3 shows the minimum bactericidal Wang p. 287, Table 3). 
As to claims 12 and 14, Wang further discloses the mixture was incubated with the bacteria for 48 hours (Wang p. 287, left column, ¶ 1, lines 7-9). Table 3 shows the minimum bactericidal concentration of chitosan against S. aureus and P. aeruginosa is 0.5 g/L (0.05%) (Wang p. 287, Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Song's chitosan-lysozyme conjugate to suppress the growth of Staphylococcus aureus and Pseudomonas aeruginosa disclosed by Wang, because Wang discloses the composite of both lysozyme and chitosan showed excellent bactericidal effects on the tested strains (Wang Abstract, lines 7-8). Wang also discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (Wang Pg. 289, left column, last paragraph). One of ordinary skill in the art would have reasonable expectation for success of the chitosan-lysozyme conjugate taught by Song against MRSA as it is not a methicillin-based antibacterial agent. Song's chitosan-lysozyme conjugate has bactericidal activity and Wang discloses a composite of chitosan and lysozyme has bactericidal activity against P. aeruginosa; therefore, one of ordinary skill would reasonably expect Song's conjugate comprising the same components as Wang's composite to also work on P. aeruginosa. The claimed mass ratio range of lysozyme/chitosan overlaps with the range disclosed by Song; therefore, a prima facie case of obviousness exists. Song in view of Wang do not disclose the intended result of suppressing production or proliferation of a microbe past 24 hours; however, Song in view of Wang disclose the active method steps and the limitation is inherently disclosed. 
Routine optimization of Song's conjugate would have led to the claimed range of at least 0.01% to 0.2% by mass against S. aureus in claim 12, because Wang teaches an overlapping range at 0.5 g/L (0.05%) to 2 g/L achieves bactericidal concentration against S. aureus. There is 
Routine optimization of Song's conjugate would have led to the claimed range of at least 0.2% to 0.5% by mass against P. aeruginosa in claim 14, because Wang teaches an overlapping range at 0.5 g/L (0.05%) to 2 g/L achieves bactericidal concentration against P. aeruginosa. There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art overlap. 
Routine optimization of the duration of application of Song's conjugate would have led to the claimed range of at least 6 hours or more in claims 12 and 14, because Wang discloses an overlapping value of 48 hours for bactericidal effects. There is a reasonable expectation of success, because the claimed range and the value disclosed by the prior art overlap. 

 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466; 6 August 2018 IDS Document; previously cited) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291; 6 August 2018 IDS Document; previously cited) as evidenced by Sigma (Sigma-Aldrich Product Information, Lysozyme L7651, 2021, Pg. 1-2; newly cited) as applied to claim 8 above, and further in view of Kleinschmidt (Kleinschmidt, et al. In vitro exposure of community-associated methicillin-resistant Staphylococcus aureus (MRSA) strains to vancomycin: does vancomycin resistance occur? 2006, International Journal of Antimicrobial Agents, 27: 168-170; previously cited). This rejection is reiterated from the previous Office action.
	Regarding claims 21 and 22, Song in view of Wang teaches the infectious microbe is Staphylococcus aureus (Wang p. 284, abstract). 
Song in view of Wang does not teach subcultured methicillin resistant Staphylococcus aureus of claim 21 or 25 times subcultured methicillin resistant Staphylococcus aureus of claim 22.	
Kleinschmidt teaches vancomycin-intermediate nosocomial MRSA strains have developed in vitro and in vivo after exposure to vancomycin.  The aim of this study was to determine whether daily serial passage of CA-MRSA strains onto vancomycin-supplemented agar selects for the development of vancomycin resistance. Twelve clinical isolates of the six commonest Australian and US strains of CA-MRSA were serially passaged daily for 25 days (25 times subcultured) onto brain–heart infusion agar plates supplemented with 4 microg/mL vancomycin and then subcultured for a further 15 days onto antibiotic-free agar to assess the stability of the resistance phenotype.  Minimum inhibitory concentrations (MICs) were determined by standard Etest every 5 days from day 0 to day 40.  Serial passaging resulted in increased MICs (resistance to antibiotics) in all strains but the rises were modest (Kleinschmidt Abstract, lines 2-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for suppressing production or proliferation of a microbe taught by Song and Wang, by applying the lysozyme–chitosan complex to subcultured methicillin resistant Staphylococcus aureus, as taught by Kleinschmidt. Kleinschmidt teaches antibiotic resistance increases in subcultured MRSA (Kleinschmidt Abstract, lines 2-8); therefore, one of ordinary skill in the art would be motivated to find alternative bactericidal agents, such as the lysozyme-chitosan complex taught by Song and Wang.  One of ordinary skill would reasonably expect this combination to be successful, because Song discloses the chitosan-lysozyme complex works on MRSA, which is similar to subcultured MCRSA taught in Kleinschmidt. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates, 2002, Food Research International, 35(5): 459-466; 6 August 2018 IDS Document; previously cited) in view of Wang (Wang, et al. Bactericidal Properties of Chitosan and Lysozyme Composite System, 2013, Journal of East China University of Science and Technology, 39(3): 284-291; 6 August 2018 IDS Document; previously cited) as evidenced by Sigma (Sigma-Aldrich Product Information, Lysozyme L7651, 2021, Pg. 1-2; newly cited) as applied to claim 8 above, and further in view of Nakamura 1991 (Nakamura, S. et al. New antimicrobial characteristics of lysozyme-dextran conjugate, 1991, Journal of Agricultural and Food Chemistry, 39(4): 647-650; previously cited) as evidenced by Nakamura 1992 (Nakamura, S. et al. Bifunctional lysozyme-galactomannan conjugate having excellent emulsifying properties and bactericidal effect, 1992, Journal of Agricultural and Food Chemistry, 40(5): 735-739; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 23, Song in view of Wang discloses the limitations of claim 8. 
Song further teaches the mixtures (lysozyme-powder mixtures) were dissolved in water at 10% (w/v) and freeze-dried.  Powdered lysozyme–polysaccharide mixtures were dry-heated at 60oC under 79% relative humidity in a desiccator containing saturated KBr solution in the bottom for a given time (3 weeks) (Nakamura et al., 1992).  The lysozyme–polysaccharide conjugates were separated from unbound protein and polysaccharide by cation exchange chromatography (Song p. 460, §2.2 Lysozyme-polysaccharide conjugation, lines 5-12; as evidenced by Nakamura p. 735, Col. 2, §Preparation of Lysozyme Conjugate with Galactomannan, lines 4-7: lyophilized lysozyme-galactomannan mixtures in a given weight ratio were stored at 60C for 3 weeks under relative humidity's of 65% and 79%, as previously described Nakamura 1991). 

Nakamura 1991 (referenced by Nakamura 1992) discloses the method wherein the mixture (lysozyme-dextran mixture) was incubated at 60oC under a relative humidity of 78.9% in the container saturated with KBr solution for a given time (0-3 weeks) (Nakamura 1991 p. 647, Col. 2, §Preparation of Lysozyme-Dextran Conjugate, lines 1-5).  The 2-week-incubated conjugate possessed an additional characteristic, more stable emulsion formation, compared with the 3-week-incubated conjugate (Nakamura 1991 p. 648, Col. 2, ¶ 1, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the incubation time of the lysozyme-chitosan conjugate taught by Song and Wang, because Nakamura 1991 teaches incubation time can affect stability of the formulation (Nakamura 1991 Pg. 648, Col. 2, ¶ 1, lines 7-9). Routine optimization of the duration of the Maillard reaction of Song's conjugate would have led to the claimed range of at least 2 to 20 days, because Nakamura 1991 discloses an overlapping value of 2 weeks to achieve a more stable emulsion formation. There is a reasonable expectation of success, because the claimed range and the value disclosed by the prior art overlap. 


Response to Arguments
Applicant’s arguments filed 30 November 2021 have been fully considered but they are not persuasive.  Applicant traverses the rejection of claims 8 and 10-14 under 35 USC 103 over Song in view of Wang by arguing Song's disclosed mole ratio is not the same as the mass ratio of the instant invention. Applicant asserts Song uses high molecular weight-type chitosan instead of low-molecular weight chitosan and demonstrates the calculated mass ratio of lysozyme to chitosan is 1/112, instead of the claimed ratio of 1/0.67 to 1/1.5 (Arguments Pg. 6, ¶ 4-6). 


Applicant argues Song does not disclose nor suggest the effect of suppressing production or proliferation of methicillin resistant Staphylococcus aureus and Pseudomonas aeruginosa and Wang fails to correct the deficiencies of Song in disclosing the claimed mass ratio of lysozyme/chitosan. Applicant further indicates a person skill in the art could not expect such a remarkable effect of suppressing proliferation past 24 hours (Arguments Pg. 7 ¶ 1). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims were rejected under 35 U.S.C. 103 over Song in view of Wang. As detailed in the rejection above, Song discloses a Staphylococcus aureus, Escherichia coli, and Pseudomonas aeruginosa.  Therefore, it would have been obvious to one of ordinary skill to apply Song's chitosan-lysozyme conjugate to suppress the growth of Staphylococcus aureus and Pseudomonas aeruginosa disclosed by Wang. In regards to the argument concerning the expectation of results, the Song's conjugate is the same as the conjugated used in the claimed method; therefore, the conjugate's properties of suppressing proliferation past 24 hours would necessarily be present. 

Applicant asserts claims 21-23 are allowable at least because they are dependent on allowable claim 8 (Arguments Pg. 7, ¶ 2-3). 
This argument is not persuasive for the same reasons discussed above regarding claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631